In my opinion the primary purpose of the Act of 1937, Acts 1936-37, Ex.Sess., p. 179, was to transfer the fund derived from the excise tax on lubricating oils from the general fund and consolidate it with the 6 cents gasoline tax fund levied by Schedule 156.1 of the Revenue Act, Gen.Acts 1935, p. 509, § 348, all to be devoted to the construction, improvement, *Page 423 
maintenance and supervision of a system of Highways, Bridges and Streets.
The Act does not devote the fund to a particular class of highways, nor specify the agencies through which the fund is to be devoted to the purposes named.
This, in my opinion, is left to the General Revenue Law, which in Schedules 156.9, 156.10 and 156.11, allocates this fund, one-third to the Highway Department and one-third to the several counties.
The closing sentence of the Act of 1937 indicates to me clearly that the counties are to share in this consolidated fund as they now do in the motor fuel fund.
It follows, in my opinion, that a mandamus to require a transfer solely to the funds under control of the Highway Department was properly denied.
FOSTER and BROWN, JJ., concur.